I am unable to agree with that portion of the opinion of the court relating to the payment of interest on the bonds by the commonwealth. It has been held that the borrowing of money, even for governmental purposes, creates a debt within the meaning of sections 49 and 50 of the Constitution. Stanley, Governor, v. Townsend, 170 Ky. 833, 186 S.W. 941. This is obviously correct. It is immaterial whether it exceeds $500,000 or not. The debt is not contracted to meet a casual deficit or failure in the revenue, and under section 50 of the Constitution it cannot take effect until it has been submitted to the people at a general election. The metaphysics of various opinions has not changed the fundamental law as written. No one disputes the desirability — indeed necessity — of the purpose to be accomplished by the act herein involved, but in applying these constitutional provisions our motto should be "obsta principiis." Boyd v. United States, 116 U.S. 616, 635,6 S. Ct. 524, 535, 29 L. Ed. 746.